Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed December 2, 2021. 
	Applicant's amendment, filed December 2, 2021, is acknowledged. 
	Applicant has amended claims 1, 10, 13, 15-16, 27, 29, 34-35, and 37.
	Applicant has added new claim 68.
	Claims 2, 4, 6-9, 11, 18, 20-23, 25, 30-33, 38-67 are cancelled.
	Claims 1, 3, 5, 10, 12-17, 19, 24, 26-29, 34-37, and 68 are pending.
After entry of the Examiner’s amendment below, claims 1, 3, 5, 10, 12-17, 19, 24, 26-29, 34-37, and 68 are allowed. 

	Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative Robert A. Schwartzman, attorney of record, on January 28, 2022.

	Claim 1 is rewritten as follows:
	Claim 1. A method of delivering interleukin-1 receptor agonist (IL-1Ra) peptide to a horse, said method comprising:
	introducing into a location of interest a composition comprising a recombinant self-complementary adeno-associated virus (sc-rAAV), wherein said sc-rAAV comprises:
	(a) an engineered AAV capsid; and

	wherein the sc-rAAV transduces the vector into cells in the location of interest, wherein the modified IL-1Ra gene is expressed so as to provide the horse with said IL-1Ra peptide.


	Claim 13 is rewritten as follows:
	Claim 13. The method of claim 1, wherein the vector further comprises SV40 polyadenylation sequences or bovine growth hormone (bGH) polyadenylation sequences.


	Claim 16 is rewritten as follows:
	Claim 16. A method of ameliorating symptoms of osteoarthritis in a horse, said method comprising:
	introducing into a location of interest a composition comprising a recombinant self-complementary adeno-associated virus (sc-rAAV), wherein said sc-rAAV comprises:
	(a) an engineered AAV capsid; and
	(b) a vector packaged within the capsid, said vector comprising a modified IL-1Ra gene operably linked to a promoter, wherein the modified IL-1Ra gene is at least 99% identical to SEQ ID NO: 2;
	wherein the sc-rAAV transduces the vector into cells in the location of interest, wherein the modified IL-1Ra gene is expressed so as to provide the horse with an amount of IL-1Ra peptide effective for ameliorating symptoms associated with osteoarthritis.


	Claim 27 is rewritten as follows:
	Claim 27. The method of claim 16, wherein the vector further comprises SV40 polyadenylation sequences or bovine growth hormone (bGH) polyadenylation sequences.
	

	Claim 34 is rewritten as follows:
	Claim 34. A composition comprising a recombinant self-complementary adeno-associated virus (sc-rAAV), wherein said sc-rAAV comprises:
	(a) an engineered AAV capsid; and
	(b) a vector packaged within the capsid, said vector comprising a modified IL-1Ra gene operably linked to a CMV promoter, wherein the modified IL-1Ra gene is at least 99% identical to SEQ ID NO: 2.


	Claim 35 is rewritten as follows:
	Claim 35. The method of claim 34, wherein the vector further comprises SV40 polyadenylation sequences or bovine growth hormone (bGH) polyadenylation sequences.


Examiner’s Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Equus caballus (horse). See pages 12-15 of the specification; see also Figure 1 and paragraph [0020]. Goodrich et al. “Optimization of scAAVIL-1ra In Vitro and In Vivo to Deliver High Levels of Therapeutic Protein for Treatment of Osteoarthritis”, Molecular Therapy–Nucleic Acids (2013) 2, e70, 10 pages, of record in IDS, discloses a method of treating osteoarthritis in a horse (equine model) comprising administering to the horse a composition comprising a sc-rAAV carrying a codon-optimized equine IL-1Ra transgene operably linked to a CMV promoter. See Abstract. Goodrich discloses that the codon-optimized sequence was generated by commercial software “GeneOptimizer”. See pages 7-8, joining paragraph. Goodrich discloses that the endogenous IL-1Ra gene was codon-optimized in order to enhance transgene expression and thereby improve treatment. See pages 2-3, joining paragraph; and Figure 1. However, Goodrich does not disclose the sequence of the codon-optimized IL-1Ra gene of Equus caballus (horse).
	The endogenous IL-1Ra gene of Equus caballus (horse) is encoded by residues 14-547 of GenBank Accession code U92482.1. See GenBank: U92482.1, Equus caballus interleukin-1 receptor antagonist (EqIL-1RA) mRNA, complete cds, Locus: ECU92482 (10-Jun-1998), submitted in Howard et al. “Cloning of equine interleukin 1 receptor antagonist and determination of its full-length cDNA sequence”, Am. J. Vet. Res. 59 (6), 712-716 (1998). An alignment between SEQ ID NO: 2 of the instant application and residues 14-547 of GenBank Accession code U92482.1 is provided below. SEQ ID NO: 2 of the instant application shares 67.9% identity to residues 14-547 of GenBank Accession code U92482.1.

    PNG
    media_image1.png
    905
    862
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Withdrawal of Prior Rejections/Objections
	All rejections and objections from the previous Office action mailed 07/02/2021 are hereby withdrawn. Applicant’s remarks filed 12/02/2021 have been carefully considered but are moot because all rejections and objections have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered.

Update to Application Data Sheet
	In papers filed 08/26/2021, Applicant’s name was corrected/updated from CALIMMUNE, INC to CSL Behring Gene Therapy, Inc.

Priority
	This application is a National Stage of International Application No. CT/US17/47572 filed August 18, 2017, claiming priority based on U.S. Provisional Application 62/377,281, filed August 19, 2016. 

Conclusion
Claims 1, 3, 5, 10, 12-17, 19, 24, 26-29, 34-37, and 68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633